Citation Nr: 0605317	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from April 1946 to April 1947. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran originally requested a hearing before the Board, 
but withdrew his request in August 2004.  This case has been 
advanced on the docket due to the veteran's age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for tinnitus.  In 
October 2002 VA examination, the examiner reported that the 
claims file was unavailable for review.  The VA examiner 
stated that it is more likely that the tinnitus is related to 
the veteran's middle ear disease, which existed prior to 
service.  The examiner appeared to base this conclusion, in 
part, on the fact that the veteran was not treated for ear 
pain or drainage in military service.  However, service 
medical records indicate that the veteran reported a stuffy 
feeling in the ear in January 1947, and was repeatedly 
treated for ear irrigation in service.  

Furthermore, the VA examiner did not provide an opinion as to 
whether the veteran's current tinnitus is related to or 
aggravated by the service-connected bilateral hearing loss, 
an issue raised by the record.  Based on these facts, the 
Board finds that a VA examination is necessary.  The veteran 
should be advised of the importance of appearing for his 
examination.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Please schedule the veteran for a VA 
examination to determine whether the nature 
and etiology of the veteran's current 
tinnitus, to include whether the veteran's 
service-connected bilateral hearing loss 
aggravated or caused his tinnitus.  The claims 
file should be made available to the examiner 
prior to the examination and the examiner 
should indicate whether these records were 
reviewed.  All medical opinions must be 
accompanied by a complete rationale based on 
sound medical principles.

2. The RO/AMC should readjudicate the 
veteran's claim for service connection for 
tinnitus, including as secondary to the 
service-connected bilateral hearing loss.  If 
the denial continues, the RO/AMC should 
furnish the veteran and his representative 
with a supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations to include the 
provisions of 38 C.F.R. § 3.655.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


